Gilfillan, G. J.
The only questions in this case are : 1. Is it necessary that a landlord, proceeding against his tenant, under the provisions of Gen. St. ch. 84, for holding over after rent has become due, shall have first demanded payment of the rent? 2. Is it necessary, in those proceedings, that the justice should wait one hour after the hour mentioned in the summons for the parties to appear, before going on with the hearing?
The statute, § 11, gives the right to these proceedings when'the tenant “holds over * * * after any rent becomes due,” according to the terms of the lease. No-other thing is required by the statute. It gives the remedy in all cases, whether the right to reenter for non-payment of the rent is reserved or not; and it could not have been intended that it should be governed by the requirements at common law, or those cases where the landlord proceeds under the reserved right to reenter. No demand of the rent is contemplated by the statute.
Section 5 provides that “at the time said place appointed” in the summons the justice shall proceed to hear the case. In the statute regulating the proceedings in ordinary actions before justices’ courts, Gen. St. ch. 65, § 19, it is provided that “ the parties are entitled to one hour in which to make their appearance after the time mentioned in the summons for appearance.” To add the words of § 19 to those of § 5 would be going further than we- are authorized to go; and, without doing that, we cannot hold that under § 5 the parties are entitled to one hour, or any time, after the time-mentioned in the summons. If the summons mentions ten o’clock, that, and not eleven o’clock, is the time appointed for appearance. Doubtless the justice may, for good reasons — for instance, to allow for difference in time-pieces, *39or when he is at the time engaged in other official business, or if he should see the absent party actually approaching— wait a reasonable time after that mentioned in the summons, but he is not required to do so.
Judgment affirmed.